Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims filed 02/08/2022 are accepted. Claims 1-2, 8-9, 11, and 16-18 are amended.
Response to Arguments
2)	Applicant’s arguments, see section titled “The Claims are Patentable under 35 U.S.C. § 112(b)”, filed 02/08/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments with respect to claims 1, 8, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This specifically pertains to the new claim language from the amended claims filed 02/08/2022 regarding “an anti-reflux female connector; and an anti-reflux male connector configured to detachably attach to the anti-reflux male connector and nest within the anti-reflux female connector”.
Applicant's arguments filed 02/08/2022 have been fully considered but they are not persuasive. Applicant argues on page 12 of the Applicant’s Arguments/Remarks made that, regarding Hagen et al. (U.S. PGPUB 20200215257), one of ordinary skill in the art would not have been motivated to provide a “non-return valve” separate from the bucket system and “positioned between the enema bucket and the nozzle”. However, Examiner would like to point out that Hagen et al. was not relied upon to disclose that .
Claim Objections
3)	Claim 1 is objected to because of the following informalities:  
Claim 1, line 11, “connector; and” should read “connector;” for grammatical correctness
Claim 1, line 13, “connector;” should read “connector; and” for grammatical correctness
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6)	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 18 recite the limitation “an anti-reflux male connector configured to detachably attach to the anti-reflux male connector” in respective lines 12-13, 12-13, and 14-15. However, it is unclear how the anti-reflux male connector can be configured to detachably attach to itself. Therefore, the claim is indefinite. For the purpose of examination, the Examiner will interpret “an anti-reflux male connector configured to 
Claim Rejections - 35 USC § 103
7)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9)	Claims 1-2, 8-9, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN206454054 to Li et al., hereinafter Li, in view of U.S. Patent No. 3100487 to Bathish, hereinafter Bathish, in view of U.S. Patent 4834706 to Beck et al, hereinafter Beck.
Regarding claim 1, Li teaches an enema bag system (as shown in the Figure), comprising: 
	an enema bag (1) having opening (as shown in the Figure) at the top for filling the enema bag with solution;
	a nozzle (31) comprising a nozzle outlet (at distal end of device);

		an inlet (as shown in the Annotated Figure) for receiving at least a portion of the solution from the enema bag; and
		an outlet (as shown in the Annotated Figure) for expelling the solution into the nozzle;
	tubing having a first portion fluidly coupling the enema bucket (as shown in Annotated Figure) and the anti-reflux coupler, and a second portion fluidly (as shown in Annotated Figure) coupling the anti-reflux coupler and the nozzle; and
	a pulley restrictor (25) configured to selectively control a speed at which the solution is introduced into the nozzle and expelled from the nozzle outlet.

    PNG
    media_image1.png
    767
    370
    media_image1.png
    Greyscale

Li Annotated Figure
	However, Li fails to teach an enema bucket system having a bucket handle; or wherein the anti-reflux coupler comprises an anti-reflux female connector, an anti-reflux male connector configured to detachably attach to the anti-reflux female connector and nest within the anti-reflux female connector, or a check valve configured to prevent reflux of the solution from the nozzle.
Bathish teaches an enema bucket system (as shown in Fig. 1), comprising:
an enema bucket (Fig. 1; 10) having a handle (Fig. 2; 29) and an opening [Col. 2, lines 17-18] at a top for filling the enema bucket with solution [Col. 3, lines 65-67];

tubing (Fig. 1; 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to be an enema bucket system comprising an enema bucket having a bucket handle, as taught by Bathish. Doing so would have increased stability of the device, and allowed for re-use of the device if desired for a singular patient, as taught by Bathish [Col. 2, lines 59-61], as well as allow for multiple positionings of the bucket, as taught by Bathish [Col. 3, line 69 – Col. 4, line 2]. 
However, Li in view of Bathish does not teach wherein the anti-reflux coupler comprises an anti-reflux female connector, an anti-reflux male connector configured to detachably attach to the anti-reflux female connector and nest within the anti-reflux female connector, and a check valve configured to prevent reflux of the solution from the nozzle.
Beck teaches an anti-reflux coupler (as shown in Fig. 2) comprising:
	an inlet (Fig. 2; wherein 18 and 26 meet) for receiving a portion of liquid;
	an outlet (Fig. 2; wherein 31 and 32 meet) for expelling the liquid;
an anti-reflux female connector (Fig. 2; 26); 
an anti-reflux male connector (Fig. 2; 32) configured to detachably attach to the anti-reflux female connector and nest within the anti-reflux male connector (as shown in Figs. 2 and 3) (Examiner interprets the male and female connectors to be “anti-reflux” connectors, as the connectors interact with an anti-reflux valve [Col. 4, lines 9-12], and there is no structure which makes the male and female connectors of the current 
a check valve (“anti-reflux valve” of [Col. 4, lines 9-12]) configured to prevent reflux of the liquid (Examiner interprets the combination of Li, Bathish, and Beck to meet the claimed limitation of “preventing reflux of the solution from the nozzle, as placing the anti-reflux coupler of Beck in place of the anti-reflux coupler of Li would result in liquid from the nozzle not being capable of reflux through the check valve due to its function)..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-reflux coupler of Li in view of Bathish to include an anti-reflux female connector and an anti-reflux male connector configured to detachably attach to the anti-reflux female connector and nest within the anti-reflux male connector, and a check valve configured to prevent reflux, as taught by Beck, of the solution from the nozzle. Doing so would prevent backflow of the solution, thus preventing contamination of the solution still held within the bucket, and provide for the ability to interchange portions of the device at will, for purposes such as disposal or cleaning.
Regarding claim 2, Li in view of Bathish in view of Beck teaches the enema bucket system of claim 1. However, Li in view of Bathish in view of Beck fails to explicitly teach wherein a hanging of the enema bucket system using the handle at a predetermined height creates water pressure that affects a speed at which the solution is expelled from the nozzle outlet.
Bathish further teaches wherein a hanging of the enema bucket system using the handle at a predetermined height creates water pressure that affects a speed at which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enema bucket of Li in view of Bathish in view of Beck to result in wherein a hanging of the enema bucket system using the handle at a predetermined height creates water pressure that affects a speed at which the solution is expelled from the nozzle outlet. Doing so would allow for multiple positionings of the bucket, as taught by Bathish [Col. 3, line 69 – Col. 4, line 2].
Regarding claim 8, Li teaches an enema bag system (as shown in the Figure), comprising: 
	an enema bag (1);
	a nozzle (31) comprising a nozzle outlet (as shown in the Annotated Figure);
	an anti-reflux coupler (24) positioned between the enema bag and the nozzle through the which the solution passes from the enema bag to the nozzle outlet, the anti-reflux coupler comprising:
		an inlet (as shown in the Annotated Figure) for receiving at least a portion of the solution from the enema bag; and
		an outlet (as shown in the Annotated Figure) for expelling the solution into the nozzle;

	However, Li fails to teach an enema bucket system, and wherein the anti-reflux coupler an anti-reflux female connector, an anti-reflux male connector configured to detachably attach to the anti-reflux female connector and nest within the anti-reflux female connector, and a check valve configured to prevent reflux of the solution from the nozzle.
Bathish teaches an enema bucket system (as shown in Fig. 1), comprising:
an enema bucket (Fig. 1; 10) having an opening [Col. 2, lines 17-18] at a top for filling the enema bucket with solution [Col. 3, lines 65-67];
a nozzle (Fig. 1; 35) comprising a nozzle outlet (Fig. 1; 36); and
tubing (Fig. 1; 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to be an enema bucket system, as taught by Bathish. Doing so would have increased stability of the device, and allowed for re-use of the device if desired for a singular patient, as taught by Bathish [Col. 2, lines 59-61]. However, Li in view of Bathish does not teach wherein the anti-reflux coupler comprises an anti-reflux female connector, an anti-reflux male connector configured to detachably attach to the anti-reflux female connector and nest within the anti-reflux female connector, and a check valve configured to prevent reflux of the solution from the nozzle.
Beck teaches an anti-reflux coupler (as shown in Fig. 2) comprising:

	an outlet (Fig. 2; wherein 31 and 32 meet) for expelling the liquid;
a check valve (“anti-reflux valve” of [Col. 4, lines 9-12]) configured to prevent reflux of the liquid (Examiner interprets the combination of Li, Bathish, and Beck to meet the claimed limitation of “preventing reflux of the solution from the nozzle, as placing the anti-reflux coupler of Beck in place of the anti-reflux coupler of Li would result in liquid from the nozzle not being capable of reflux through the check valve due to its function)
an anti-reflux female connector (Fig. 2; 26); and
an anti-reflux male connector (Fig. 2; 32) configured to detachably attach to the anti-reflux female connector and nest within the anti-reflux male connector (as shown in Figs. 2 and 3) (Examiner interprets the male and female connectors to be “anti-reflux” connectors, as the connectors interact with an anti-reflux valve [Col. 4, lines 9-12], and there is no structure which makes the male and female connectors of the current application “anti-reflux”, beyond their interaction with and inclusion within the “anti-reflux coupler”, where the check valve is what creates the anti-reflux function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-reflux coupler of Li in view of Bathish to include an anti-reflux female connector and an anti-reflux male connector configured to detachably attach to the anti-reflux female connector and nest within the anti-reflux male connector, and a check valve configured to prevent reflux, as taught by Beck, of the solution from the nozzle. Doing so would prevent backflow of the solution, 
Regarding claim 9, Li in view of Bathish in view of Beck teaches the enema bucket system of claim 8, wherein; 
the enema bucket comprises an opening at a top of the enema bucket (as shown in Li) for filling the enema bucket with solution; and
the enema bucket system further comprises a cover (12) configured to rest on the top of the enema bucket and cover the opening.
Regarding claim 11, Li in view of Bathish in view of Beck teaches the enema bucket system of claim 8. However, Li in view of Bathish in view of Beck fails to teach wherein the bucket comprises a bucket handle, wherein a hanging of the enema bucket system using the handle at a predetermined height creates water pressure that affects a speed at which the solution is expelled from the nozzle outlet.
Bathish further teaches wherein the bucket (Fig. 1; 10) comprising a bucket handle (Fig. 2; 29), wherein a hanging of the enema bucket system using the handle at a predetermined height creates water pressure that affects a speed at which the solution is expelled from the nozzle outlet (Examiner considers “wherein a hanging of the enema bucket system using the handle at a predetermined height creates water pressure that affects a speed at which the solution is expelled from the nozzle outlet” to be functional language which describes gravity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the enema bucket of Li in view of 
Regarding claim 12, Li in view of Bathish in view of Beck teaches the enema bucket system of claim 9, further comprising a pulley restrictor (25) configured to selectively control a speed at which the solution is introduced into the nozzle and expelled from the nozzle outlet.
Regarding claim 18, Li teaches a method, comprising: providing an enema bag system (as shown in the Figure), comprising: 
	an enema bag (1);
	a nozzle (31) comprising a nozzle outlet (as shown in the Annotated Figure);
	an anti-reflux coupler (24) positioned between the enema bag and the nozzle through the which the solution passes from the enema bag to the nozzle outlet, the anti-reflux coupler comprising:
		an inlet (as shown in the Annotated Figure) for receiving at least a portion of the solution from the enema bag; and
		an outlet (as shown in the Annotated Figure) for expelling the solution into the nozzle;
	tubing having a first portion fluidly coupling the enema bucket (as shown in Annotated Figure) and the anti-reflux coupler, and a second portion fluidly (as shown in Annotated Figure) coupling the anti-reflux coupler and the nozzle.

Bathish teaches an enema bucket system (as shown in Fig. 1), comprising:
an enema bucket (Fig. 1; 10) having an opening [Col. 2, lines 17-18] at a top for filling the enema bucket with solution [Col. 3, lines 65-67];
a nozzle (Fig. 1; 35) comprising a nozzle outlet (Fig. 1; 36); and
tubing (Fig. 1; 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to be an enema bucket system, as taught by Bathish. Doing so would have increased stability of the device, and allowed for re-use of the device if desired for a singular patient, as taught by Bathish [Col. 2, lines 59-61]. However, Li in view of Bathish does not teach wherein the anti-reflux coupler comprises an anti-reflux female connector, an anti-reflux male connector configured to detachably attach to the anti-reflux female connector and nest within the anti-reflux female connector, and a check valve configured to prevent reflux of the solution from the nozzle.
Beck teaches an anti-reflux coupler (as shown in Fig. 2) comprising:
	an inlet (Fig. 2; wherein 18 and 26 meet) for receiving a portion of liquid;
	an outlet (Fig. 2; wherein 31 and 32 meet) for expelling the liquid;

an anti-reflux female connector (Fig. 2; 26); and
an anti-reflux male connector (Fig. 2; 32) configured to detachably attach to the anti-reflux female connector and nest within the anti-reflux male connector (as shown in Figs. 2 and 3) (Examiner interprets the male and female connectors to be “anti-reflux” connectors, as the connectors interact with an anti-reflux valve [Col. 4, lines 9-12], and there is no structure which makes the male and female connectors of the current application “anti-reflux”, beyond their interaction with and inclusion within the “anti-reflux coupler”, where the check valve is what creates the anti-reflux function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anti-reflux coupler of Li in view of Bathish to include an anti-reflux female connector and an anti-reflux male connector configured to detachably attach to the anti-reflux female connector and nest within the anti-reflux male connector, and a check valve configured to prevent reflux, as taught by Beck, of the solution from the nozzle. Doing so would prevent backflow of the solution, thus preventing contamination of the solution still held within the bucket, and provide for 
Regarding claim 19, Li in view of Bathish in view of Beck teaches the method of claim 18, wherein the enema bucket system further comprises a pulley restrictor (25) configured to selectively control a speed at which the solution is introduced into the nozzle and expelled from the nozzle outlet.
10)	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bathish in view of Beck, further in view of U.S. Patent No. 4869721 to Karpisek, hereinafter Karpisek.
Regarding claim 3, Li in view of Bathish in view of Beck teaches the enema bucket system of claim 1, wherein:
the pulley restrictor comprises a body (as shown in the Annotated Figure 2), the body comprising a first end and a second end (as shown in the Annotated Figure 2); and
the tubing is positioned through the body (as shown in the Annotated Figure 2).
While it appears that Li in view of Bathish in view of Beck teaches the following claimed limitations due to the nature of the Figure, Li in view of Bathish in view of Beck does not explicitly teach them: wherein the pulley restrictor comprises a guide, and a wheel movably coupled to the guide; the tubing being positioned through the body such that the wheel is positioned near the tubing; adjustment of the wheel along the guide to the first end of the body causes pressure to be applied to the tubing and restricts flow of the solution therein; and adjustment of the wheel along the guide to the second end of the body relieves the pressure on the tubing and permits the flow of the solution therein.

    PNG
    media_image2.png
    832
    397
    media_image2.png
    Greyscale

Li Annotated Figure 2
Karpisek teaches a pulley restrictor (as shown in Fig. 5), wherein:
	the pulley restrictor comprises a body (Fig. 5; 10 and 11), a guide (Fig. 5; 12), and a wheel (Fig. 5; 13) movably coupled to the guide, the body comprising a first end (Fig. 6, where 9 is pointing) and a second end (Fig. 6, where 9a is pointing);

adjustment of the wheel along the guide to the first end of the body causes pressure to be applied to the tubing and restricts flow of the solution therein (as shown by the progression of a shape of tube 18 in Figs. 14-19); and
adjustment of the wheel along the guide to the second end of the body relieves the pressure on the tubing and permits the flow of solution therein (as is understood to be the reverse of the process shown in Figs. 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulley restrictor of Li in view of Bathish in view of Beck to explicitly teach the guide and wheel which allows for adjustable pressure to be placed on the tube and restrict the flow of solution therein, as taught by Karpisek. Doing so would allow for fine-tuned control over the flow of the solution from the enema bucket, resulting in higher amounts of comfort for the individual having the enema bucket applied to them.
Regarding claim 13, Li in view of Bathish in view of Beck teaches the enema bucket system of claim 12, wherein:
the pulley restrictor comprises a body (as shown in the Annotated Figure 2), the body comprising a first end and a second end (as shown in the Annotated Figure 2); and
the tubing is positioned through the body (as shown in the Annotated Figure 2).
While it appears that Li in view of Bathish in view of Beck teaches the following claimed limitations due to the nature of the Figure, Li in view of Bathish in view of Beck 
Karpisek teaches a pulley restrictor (as shown in Fig. 5), wherein:
	the pulley restrictor comprises a body (Fig. 5; 10 and 11), a guide (Fig. 5; 12), and a wheel (Fig. 5; 13) movably coupled to the guide, the body comprising a first end (Fig. 6, where 9 is pointing) and a second end (Fig. 6, where 9a is pointing);
the tubing (Fig. 6; 18) is positioned through the body such that the wheel is positioned near the tubing;
adjustment of the wheel along the guide to the first end of the body causes pressure to be applied to the tubing and restricts flow of the solution therein (as shown by the progression of a shape of tube 18 in Figs. 14-19); and
adjustment of the wheel along the guide to the second end of the body relieves the pressure on the tubing and permits the flow of solution therein (as is understood to be the reverse of the process shown in Figs. 14-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulley restrictor of Li in view of Bathish in view of Beck to explicitly teach the guide and wheel which allows for adjustable pressure to be placed on the tube and restrict the flow of solution therein, as taught by Karpisek. Doing so would allow for fine-tuned control over the flow of the 
11)	Claims 4, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bathish in view of Beck in view of Karpisek, further in view of U.S. PGPUB 20100217232 to Rosenblatt, hereinafter Rosenblatt.
Regarding claim 4, Li in view of Bathish in view of Beck in view of Karpisek teaches the enema bucket system of claim 3, wherein:
	the body of the pulley restrictor comprises a recess (Fig. 5; 10) through which the tubing is positioned;
	the guide comprises a first track (not shown) and a second track (Fig. 5; 12) nested into opposing sides of the body (as shown in Fig. 7);
	the wheel comprises a first projection (Fig. 7; 14) projecting from a first side of the wheel and a second projection (opposite 14) projection from a second side of the wheel; and
	the first projection is received in the first trach and the second projection is received in the second trach (as shown in Fig. 7).
	Li in view of Bathish in view of Beck in view of Karpisek fails to teach wherein the body of the pulley restrictor is triangular-shaped.
	Rosenblatt teaches a pulley restrictor (Fig. 3; 10), wherein the body (Fig. 3; 12) of the pulley restrictor is triangular-shaped.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulley restrictor body of Li in view of Bathish in view of Beck in view of Karpisek to be triangular-shaped, as taught by In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (MPEP 2144.04 IV. B.).
	Regarding claim 14, Li in view of Bathish in view of Beck in view of Karpisek teaches the enema bucket system of claim 13, wherein:
	the body of the pulley restrictor comprises a recess (Fig. 5; 10) through which the tubing is positioned;
	the guide comprises a first track (not shown) and a second track (Fig. 5; 12) nested into opposing sides of the body (as shown in Fig. 7);
	the wheel comprises a first projection (Fig. 7; 14) projecting from a first side of the wheel and a second projection (opposite 14) projection from a second side of the wheel; and
	the first projection is received in the first trach and the second projection is received in the second trach (as shown in Fig. 7).
	Li in view of Bathish in view of Beck in view of Karpisek fails to teach wherein the body of the pulley restrictor is triangular-shaped.
	Rosenblatt teaches a pulley restrictor (Fig. 3; 10), wherein the body (Fig. 3; 12) of the pulley restrictor is triangular-shaped.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulley restrictor body of Li in view of Bathish in view of Beck in view of Karpisek to be triangular-shaped, as taught by In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (MPEP 2144.04 IV. B.).
	Regarding claim 20, Li in view of Bathish in view of Beck in view of Karpisek teaches the method of claim 19, wherein:
	the body of the pulley restrictor comprises a recess (Fig. 5; 10) through which the tubing is positioned;
	the guide comprises a first track (not shown) and a second track (Fig. 5; 12) nested into opposing sides of the body (as shown in Fig. 7);
	the wheel comprises a first projection (Fig. 7; 14) projecting from a first side of the wheel and a second projection (opposite 14) projection from a second side of the wheel; and
	the first projection is received in the first trach and the second projection is received in the second trach (as shown in Fig. 7).
	Li in view of Bathish in view of Beck in view of Karpisek fails to teach wherein the body of the pulley restrictor is triangular-shaped.
	Rosenblatt teaches a pulley restrictor (Fig. 3; 10), wherein the body (Fig. 3; 12) of the pulley restrictor is triangular-shaped.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulley restrictor body of Li in view of Bathish in view of Beck in view of Karpisek to be triangular-shaped, as taught by In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) (MPEP 2144.04 IV. B.).
12)	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bathish in view of Beck, further in view of U.S. PGPUB 20170281881 to Trevino, hereinafter Trevino.
Regarding claim 5, Li in view of Bathish in view of Beck teaches the enema bucket system of claim 1. However, Li in view of Bathish in view of Beck fails to teach wherein the check valve comprises one of: an umbrella valve; a duckbill valve; a slit-cutting valve; and a flapper valve.
	Trevino teaches an irrigation device (as shown in Fig. 8) comprising a check valve (Fig. 8; 30) comprising a duckbill valve [Paragraph 0031].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the check valve of Li in view of Bathish in view of Beck to comprise a duckbill valve, as taught by Trevino, as having a duckbill valve for use within an irrigation (i.e. enema system) device in order to prevent backflow is well known in the art [Trevino, Paragraph 0031].
Regarding claim 15, Li in view of Bathish in view of Beck teaches the enema bucket system of claim 9. However, Li in view of Bathish in view of Beck fails to teach wherein the check valve comprises one of: an umbrella valve; a duckbill valve; a slit-cutting valve; and a flapper valve.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the check valve of Li in view of Bathish in view of Beck to comprise a duckbill valve, as taught by Trevino, as having a duckbill valve for use within an irrigation (i.e. enema system) device in order to prevent backflow is well known in the art [Trevino, Paragraph 0031].
13)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bathish in view of Beck, further in view of CN203815954 to Zhao et al., hereinafter Zhao.
	Regarding claim 10, Li in view of Bathish in view of Beck teaches the enema bucket system of claim 9. However, Li in view of Bathish in view of Beck fails to teach wherein the cover comprises a filter screen.
	Zhao teaches an enema bucket system (as shown in the Figure), comprising:
	an enema bucket (10);
	a nozzle (20) comprising a nozzle outlet (20);
	an anti-reflux coupler (18) positioned between the enema bucket and the nozzle through which solution passes from the enema bucket to the nozzle outlet; and tubing (17, between 15 and 18) fluidly coupling the enema bucket and the anti-reflux coupler, and other tubing (17, between 18 and 20) fluidly coupling the anti-reflux coupler and the nozzle,
	wherein the enema bucket comprises an opening (9) at the top of the enema bucket for filling the enema bucket with solution; and

	wherein the cover comprises a filter screen (5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Li in view of Bathish in view of Beck to comprise a filter screen, as taught by Zhao. Doing so would allow for different functionality of the cover, as taught by Zhao (Page 3, lines 45-46).
Examiner’s Note
14)	Examiner would like to note that while a Paragraph titled “Authorization to Initiate Electronic Communications” was included within the response filed 02/08/2022, it is required that an email authorization form (SB439) be filed within the contents of the application for an Examiner to be capable of responding to any emails, or to use information sent via email within an office action.
Conclusion
15)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
16)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783